Citation Nr: 1109433	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a bilateral shoulder condition, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral shoulder condition, including as secondary to service-connected disabilities.

3.  Entitlement to an increased rating for service-connected bilateral hip disabilities, each currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a service-connected left ankle injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for a bilateral shoulder disability in a May 2002 rating decision; the Veteran did not appeal.

2.  Evidence received since the May 2002 rating decision is not cumulative or redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claimed bilateral shoulder disability is not the result of service or his service-connected disabilities.

4.  The Veteran's bilateral hip disability is not characterized by malunion of the femur; does not limit his range of motion to 45 degrees of flexion; does not limit external rotation to 15 degrees or less; and does not prevent him from crossing his legs.

5.  The Veteran's left ankle disability is not characterized by marked limitation of motion as his plantar flexion has primarily been 40 to 50 degrees, with 45 degrees being normal, and dorsiflexion measuring between 10 and 20 degrees, with 20 being normal.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied a claim of entitlement to service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the May 2002 rating decision that denied entitlement to service connection for a bilateral shoulder disability and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

4.  The criteria for a rating greater than 10 percent for a service-connected bilateral hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255-5024, 5252, and 5253 (2010).

5.  The criteria for a rating in excess of 10 percent for the service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Shoulders

The RO denied service connection for a bilateral shoulder disability in an August 2000 rating decision.  Due to new notice requirements, the RO chose to reconsider the claim and again denied service connection for a bilateral shoulder disability in May 2002.  The Veteran was advised of his right to appeal.  The next communication regarding his bilateral shoulder disability was received in July 2007, more than one year after the May 2002 rating decision.  Therefore, the May 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 2002 rating decision, the evidence consisted of service treatment records (STRs) and VA treatment records.  A May 2000 record shows complaint of bilateral shoulder pain as a result of using crutches and that his shoulders were tender to palpation.  The assessment was soft tissue injuries unresolved.  The June 2000 separation examination did not note a shoulder disability.  Service connection was denied because the evidence failed to show a current bilateral shoulder disability related to service.

Since May 2002, the Veteran has submitted treatment records from multiple providers.  A letter from Dr. E.P., MD, dated July 2009, states that he is one of the Veteran's treating physicians and that it is medically possible that prolonged crutch use could have torn the labrum as crutch use puts undue stress on the posterior aspect of the shoulder depending on the mechanics of crutch ambulation.  Another letter from Dr. P.R.M., MD, dated November 2009, states that he is one of the Veteran's treating physicians at A.M.G., Hartford, and that the Veteran's chronic neck and shoulder pain is due to, in part, his chronic crutch use as well as his previous history of shoulder injury.

The basis for the Veteran's initial denial of service connection for the bilateral shoulder disability was lack of a diagnosed disability related to service.  Since the May 2002 decision, the Veteran has submitted medical evidence showing a diagnosed disability and letters from private medical providers linking the bilateral shoulder disability to his active service.  Therefore, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II. Service Connection, Shoulders

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a bilateral shoulder condition which he believes had onset during or as a result of service or a service-connected disability.  A May 2000 STR shows complaint of shoulder pain and that his shoulders were tender to palpation.  The assessment was soft tissue injuries unresolved.  The June 2000 separation examination did not note a shoulder disability.

Subsequent to service, the first evidence of a shoulder disability is dated in 2007.  A July 2007 treatment record from A.H.C., W.B., states that the Veteran complained of persistent pain in his shoulders.  Testing revealed normal range of motion (ROM).  The x-rays showed minimal osteoarthritic change and possible mild osteolysis of the bilateral AC joints.  The assessment was bilateral shoulder impingement.  Shoulder MRIs showed a right rotator cuff with very mild tendinopathy and a left rotator cuff with minimal tendinopathy.  The assessment was left shoulder impingement symptoms with very mild changes on the MRI.  A November 2007 record shows normal nerve conduction testing.  Records dated 2008 show complaints of right shoulder pain, treated with physical therapy and injections.  Unfortunately, none of these records indicate the etiology of the Veteran's bilateral shoulder pain.

In April 2008, testing revealed a labral tear of the right shoulder and the Veteran underwent right shoulder labral debridement.  In May 2008, a tear of the left labrum was discovered and the Veteran underwent left shoulder labral debridement.  At that time, the Veteran reviewed his history of crutch use during service and stated that he had no shoulder problems prior to crutch usage.  The physician stated that the current shoulder problems may have had onset as a result of prolonged crutch use; however, the opinion was not supported by rationale and is speculative.  

Unfortunately, speculation cannot form the basis for a grant of service connection.  See Bloom v. West, 12 Vet. App. 185 (1999); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In this regard, it is important to note that no would suggest that the disability at issue "may not" be the result of service, or that it is "impossible" that one disability has caused another, the question is whether it is at least as likely as not that the disability at issue is related to service or a service connected disability, not whether one disability "may" cause another disability, which is really not in dispute and says very little. 

In December 2008, the Veteran testified before the Decision Review Officer (DRO).  He stated that he first injured his shoulders during service as a result of prolonged crutch usage.  He said that his condition progressed from mild swelling and pain to the point where he could barely move his arms forward.  He could not pick up anything heavier than 10 to 15 pounds.  He stated that he no longer has the shoulder complications because he had corrective surgery, which restored a significant amount of usage.

In February 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and noted that the STRs showed complaint of shoulder problems on one occasion which were diagnosed as soft tissue injuries.  The record did not note intrinsic problems with the shoulder joint itself and the separation examination did not indicate shoulder disabilities.

The examiner stated that between separation from service in 2000 and 2007, the Veteran was treated for ongoing ankle and hip problems but not for ongoing problems with his shoulders.  He noted that an April 2001 VA examination and December 2001 comprehensive evaluation do not indicate shoulder problems.  He noted other treatment records which fail to show complaint of shoulder injuries.  The examiner pointed out a September 2003 physical therapy note indicating that the Veteran's shoulders were hurting from crutches and were interfering with his ability to lift weights.  He noted that the Veteran was injured in 2005 after a car fell on him and that as a result, x-rays of the right shoulder were taken.

The examiner noted the labrum tears and surgeries as well as the opinion from the Veteran's orthopedic surgeon which indicates a possibility that the shoulder problems may have originated from prolonged crutch use.

After conducting the physical examination, the examiner diagnosed strain of the infraspinatus muscle of the shoulders, bilaterally, while in the service, resolved.  He also noted bilateral posterior labrum tears of both shoulders requiring surgical treatment.

In the discussion, the examiner noted the prolonged use of crutches and the one complaint of shoulder pain during service.  At that time, the pain was in the infraspinatus region, and he opined that it is likely that the Veteran was experiencing overuse of these muscles, or muscle strain.  He stated that muscle strains generally resolve when a patient is no longer doing the overuse activities and that it would be expected that this strain resolved gradually after the Veteran stopped using crutches.  He noted the lack of complaints and treatment of the shoulders between separation from service and 2007 and stated that the Veteran no longer has evidence of tenderness in the infraspinatus region.

Regarding the labrum tears, he said that these injuries are typically associated with trauma, not with overuse of the upper extremities and particularly not with crutch walking.  He consulted with a VA orthopedic physician, Dr. M., who agreed that there is no relationship between crutch walking and posterior labrum tears.  Based upon the foregoing, the examiner opined that it is unlikely that the Veteran's crutch use during service directly caused his labrum tears that were treated seven years after leaving the service.  He said that these injuries are more likely associated with trauma.

Also of record is a typed, unsigned note on plain paper from Dr. E.P., MD, dated July 2009, which states that he is one of the Veteran's treating physicians and that it is medically possible that prolonged crutch use could have torn the labrum as crutch use puts undue stress on the posterior aspect of the shoulder depending on the mechanics of crutch ambulation.  He stated that this is difficult to ascertain whether the tears are directly from this or from some other injury without incident of other trauma per the Veteran.  He stated that this is also difficult to ascertain due to the delayed time between increasing symptoms and treatment.  

Unfortunately, this opinion is speculative as it provides only for a possibility that the condition could have been caused by his in-service crutch use.  Consequently, this speculative opinion cannot form the basis for a grant of service connection.  See Bloom, 12 Vet. App. 185; see also Tirpak, 2 Vet. App. 609.

Another letter, from Dr. P.R.M., MD, dated November 2009, states that he is one of the Veteran's treating physicians at A.M.G., Hartford, and that the Veteran's chronic neck and shoulder pain is due to, in part, his chronic crutch use as well as his previous history of shoulder injury.  He said that the Veteran's early x-rays did not diagnose the true pathology of the pain, later identified as labral tears.  In this case, Dr. P.R.M.'s opinion is not supported by rationale as to why the shoulder pain is due to, in part, the chronic crutch use in service.  As this assessment does not include a rationale for the opinion rendered, it is of little, if any, probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).

In February 2010, the Veteran had his most recent VA examination.  The VA examiner reviewed the claims file and noted the Veteran's reported history of injury via crutch use.  The Veteran reported participating in hunting, classic car and off-road driving, and working as a landscaper and heavy machine operator.  While working as a heavy machine operator from April to August 2004, he worked with objects weighing over 60 pounds.  His work history has also included snowplowing with machines, driving school buses, and welding.  His work does not require lifting more than 30 pounds.

The examiner noted review of Dr. P.M.'s letter of November 2009 and Dr. E.P.'s letter of July 2009 which indicate a relationship between the shoulder disabilities and crutch use.  He summarized other medical treatment records and VA examinations.  After summarizing the Veteran's medical history and performing the physical examination, the examiner diagnosed bilateral shoulder posterior labral tears that are less likely as not a result of his service connected conditions.  In an addendum, the examiner stated that the Veteran's symptoms are controlled during the summer and mostly asymptomatic.  He said that if the organic pathology of the labrum tear was from crutch walking, his symptoms would be constant.  He said the Veteran performed heavy physical tasks as a landscaper and heavy machine operator.  Specifically, the Veteran handled heavy loads exceeding 60 pounds.  He also participated in hunting and off-road driving activities.  Thus, the examiner concluded that these factors likely played a significant role in accelerating the degeneration of the labrum and caused natural progression.  He said that mere use of crutches for a prolonged period is less likely than not a major contributor to result in shoulder labral degeneration.  He also noted that a cart fell on the Veteran in 2005 and that the shoulder arthrogram revealed only questionable signal alteration of the superior posterior labrum.  The Veteran also has generalized widespread degenerative changes in multiple joints, suggesting that his shoulder conditions are not specifically due to crutch walking.  The examiner briefly noted that the Veteran's symptoms 

The prior examiner found that the Veteran's muscle strain from crutch use had resolved.  The examiner concluded that given the multiple factors, normal wear and tear is likely a major factor resulting in labral tears as opposed to crutch walking.  

In an April 2010 statement from the Veteran, he said that he did not tell the examiner that his shoulders were seasonally affected.  He said he told the examiner that holding his arms out to the side, over his head, or extended would cause pain.  As for lifting heavy objects, he said he told the examiner that items weighing over 50 pounds would be moved with a machine.

The Board has considered all of the evidence, including the Veteran's statements, which allege that his shoulder disabilities had onset during and have persisted since service.  The Board finds that the Veteran is competent to report his symptoms and that he has suffered the shoulder disabilities since service.  However, the Board finds that the Veteran is not credible to render an opinion regarding the etiology of his current shoulder condition.  The Board does not doubt that the Veteran suffered muscle strain during service as a result of his crutch use; however, the evidence shows that he did not report or complain of shoulder disabilities until 2007, almost 7 years after separation from service, which weighs against a finding of continuity of symptomatology and direct service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Simply stated, based on the evidence or record, including the Veteran's statements, the Board finds that the Veteran did not have a shoulder problem since service.  The post-service treatment provide particular negative evidence against this claim.

The Board notes that the claims file contains differing opinions as to whether the Veteran's bilateral shoulder disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board carefully reviewed the May 2008 opinion from the orthopedic surgeon, the July 2009 opinion from Dr. E.P., and November 2009 opinion from Dr. P.R.M..  Each opinion is short and unsupported by rationale.  As cited above, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  More importantly, the opinions are couched in terms of possibility, or speculation ("may"), and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

The Board has considered the Veteran's allegation that the February 2010 examiner misstated the facts and has consequently given less weight to the February 2010 examiner.  However, while the February 2010 examiner may have misunderstood the Veteran, the Veteran did not point out factual inconsistencies with the February 2009 examiner, who provided a detailed summary of the evidence, conducted a physical examination, and concluded that the Veteran suffered muscle strain during service which resolved.  As for the current shoulder disabilities, he noted the lack of complaint or treatment for years after service and noted that labrum tears are typically associated with trauma, not with overuse of the upper extremities and particularly not with crutch walking.  He consulted with another VA orthopedic physician who agreed that there is no relationship between crutch walking and labrum tears.  

Because of his thorough review of the evidence and sound rationale, the Board finds that the February 2009 examiner's opinion to be the most probative of the issue.  He found that it is unlikely that the Veteran's crutch use during service directly caused his labrum tears that were treated seven years after leaving service and that the injuries are more likely associated with trauma.

Based upon the number of years between service and treatment as well as upon the February 2009 VA examiner's thorough examination and opinion, the Board finds that service connection for the Veteran's bilateral shoulder disability is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. Hart appears to extend Fenderson to all increased evaluation claims.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.  §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

a.  Bilateral Hip Disability
The Veteran seeks an increased rating for his bilateral hip disability, currently rated as 10 percent disabling for each hip.  The RO rated the disabilities under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5255-5024.  Pursuant to DC 5024, tenosynovitis is rated based upon limitation of motion of the affected joint, as degenerative arthritis.  38 C.F.R § 4.71a.  Under DC 5255, impairment of the femur, a 20 percent disability rating applies where the Veteran has malunion of the femur with a moderate hip disability.  A 30 percent disability rating applies where the Veteran has malunion of the femur with a marked hip disability.  A 60 percent disability rating applies where the Veteran has a fracture of the surgical neck of the femur, with a false joint.  A 60 percent disability rating also applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and where weightbearing is preserved with the aid of a brace.  An 80 percent disability rating applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, and with loose motion (spiral or oblique fracture).
The terms "mild," "moderate and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under DC 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Treatment records from A.H.C., W.B., include a physical examination dated May 2007.  The examiner stated that the Veteran exhibited obvious symptom magnification.  Such a finding provides highly probative factual evidence against all of the Veteran's claims, indicating that the Veteran's statements regarding the nature and extent of his disabilities are in question.   

The physical exam revealed a negative log roll of the right hip and some increased pain at the left hip with circumduction testing.  ROM of the left hip measured from 0 to 100 degrees, internal rotation to 15 degrees with increased pain, and external rotation to 30 degrees.  The diagnosis included bilateral hip pain.  The X-rays were essentially normal and the MRI showed no fracture or other acute abnormality of the pelvis.  Present was borderline tendinopathy in the gluteus medius and minimus insertion sites bilaterally.  An April 2008 record shows reports of occasional bilateral hip pain with weather changes.

In September 2008, the Veteran was afforded a VA examination.  The examiner reviewed the claims file.  The Veteran reported that his pain had progressively worsened in the last six to twelve months, with the pain being worse in the right hip.  He said the right hip pain is constant, generally measuring a 4 on a scale to 10.  Flare-ups measure an 8 on a scale to 10 and are triggered by weather conditions, sitting for too long, and walking too far and can last up to a week.  He can walk about half a mile.  Pain increases with any ROM activity, twisting and turning.  The pain keeps him awake at night and causes him to work slower and take breaks to avoid flare-ups.  He has been denied employment because of his condition.

The physical evaluation revealed no swelling, pain, redness, or locking; however, there was fatigability and weakness upon use.  He walked with a slight limp and the right hip showed tenderness over the greater trochanter area and down towards the upper anterior groin area.  There was no pain in the right leg.  The left hip was tender over the anterior upper thigh and trochanteric area.

ROM of the right hip measured to 25 degrees of extension and 90 degrees flexion, with severe pain at the 90 degrees.  Repeated motion revealed increasing pain, weakness, and fatigue.  Adduction was to 15 degrees and abduction to 30 degrees, both with pain and weakness on repetitive motion.  External rotation was to 50 degrees and internal rotation to 20 degrees, both with pain and additional pain on repetitive motion.

ROM for the left hip measured to 25 degrees of extension and 110 degrees flexion, with pain at the 90 degree level.  Repeated motion revealed increasing pain.  Adduction was to 10 degrees with weakness and pain on repetitive motion.  Abduction was to 45 degrees, with discomfort.  Pain was noted with repetitive motion.  External rotation was to 40 degrees with mild weakness and moderate pain.  Internal rotation was to 20 degrees, with mild pain.  X-rays showed no evidence of arthritis.

A treatment record from A.H.C., West Bend, states that the Veteran's gait was normal.  He exhibited a positive log roll of both hips beyond 10 degrees.  ROM of the hips, measured to 95 degrees flexion on the right and 90 degrees on the left; internal rotation to 10 degrees bilaterally; and external rotation to 40 degrees bilaterally.  The physician noted mild arthritis of the hips, diagnosed by x-ray in combination with some restricted internal rotation and positive log roll.  The finding is also supported by the fact that the Cortisone shots offered some relief.

In February 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and noted the Cortisone treatments administered since the September 2008 VA examination.  The Veteran said the shots provided significant improvement in pain for almost two months but that the pain has since returned.  His primary symptoms are popping in the hip and occasional swelling.  Pain increases in cold weather and with prolonged sitting and standing.  Twisting of the hips and prolonged walking can also aggravate his hips.  

The physical evaluation revealed a normal gait without evidence of weakness.  The hips had areas of tenderness but no swelling.  The examiner stated that ROM was somewhat improved, showing flexion on the right to 110 degrees, with discomfort starting at 90 degrees; extension to 20 degrees; adduction to 20 degrees; abduction to 40 degrees; external rotation to 50 degrees; and internal rotation to 25 degrees.  He had discomfort at the end of abduction and external rotation.

On the left, flexion was 100 degrees, with pain developing at 90 degrees; extension to 20 degrees; adduction to 15 degrees; abduction to 40 degrees; external rotation to 40 degrees; and internal rotation to 25 degrees.  Pain was noted with external rotation and abduction and tightness was noted with internal rotation and adduction.

No additional loss of ROM was noted with either hip after repetitive motion.  Consistent pain was noted; however, there was no evidence of instability, fatigue, or additional loss of motion.  X-rays showed no significant degenerative disease of the hips.  The diagnosis was trochanteric bursitis of the hips.  The examiner stated in an opinion that the Veteran's hip disabilities have improved, shown by his normal gait but that he continues to suffer discomfort, more so in the right hip than left.

Finally, in February 2010, the Veteran had his most recent VA examination.  The examiner reviewed the claims file and summarized the Veteran's prior treatment.  The physical examination revealed tenderness in the right greater trochanter area.  The left was nontender.  During ROM testing, the Veteran complained of a grinding sensation.  ROM revealed flexion to 90 degrees on the left and 110 degrees on the right; extension to 20 degrees bilaterally; adduction to 30 degrees, bilaterally; and abduction to 40 degrees, bilaterally.  The Veteran complained of pain at the extreme ranges of motion for both hips.  Repetitive motion did not reveal fatigue, weakness, lack of endurance, or incoordination of the hips.  The examiner stated that the Veteran has many features suggestive of fibromyalgia syndrome.

Also of record is a letter from the Veteran's wife, dated April 2010, which indicates that after VA examinations and ROM testing, the Veteran can barely walk without limping in extreme pain.  In an April 2010 statement from the Veteran, he noted his extreme pain following his VA examination ROM testing.

The Veteran testified that he receives Cortisone shots every six months for the arthritic damage.  Weather conditions cause extreme pain, discomfort and popping.  He also takes an anti-inflammatory and mild steroid as needed for pain.  Initially he was walking with a cane but his physical therapists found that it was damaging his body.  He can walk about a half mile before his hips bother him, but he said that the distance also depends on the weather and time of year.  He has fallen on occasion, but he attributes his hips, ankle, and knee to the falls.

The Board has considered all of the evidence but finds that a rating greater than 10 percent is not warranted at this time.  As noted above, for a 20 percent rating, the evidence must show malunion of the femur with a moderate hip disability.  Malunion of the femur has not been shown.  A separate rating is not warranted under DC 5251 or 5252 because his ROM is not limited to 5 degrees of extension or 45 degrees of flexion.  Further, a separate rating is not warranted under DC 5253 because his rotation or ability to toe-out exceeds 15 degrees and because his adduction is not limited such that his legs cannot be crossed.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 10 percent is not warranted for either hip.  The September 2008 VA examiner found that repetitive motion caused increasing pain, weakness, and fatigue on the right hip and weakness and pain in the left hip.  The examiner noted a significant history of flare-ups of right hip symptomatology.  The February 2009 and 2010 VA examiners found that repetitive motion did not reveal fatigue, weakness, lack of endurance, or incoordination of the hips.  In fact, the February 2009 examiner found that the Veteran's condition had improved since the September 2008 exam.  The Board has considered the Veteran's statements as to limitations during flare-ups and while the Veteran can subjectively report his pain with accuracy, the Board finds that the clinicians are best trained to determine the nature and extent of any loss of motion.  In this case, despite the pain and occasional fatigue and weakness noted herein, testing shows that the Veteran has ROM far greater than required for an increased rating.  In fact, the range of motion testing fails to support a 10 percent rating under DCs 5251, 5252 or 5253.  Thus, an increased rating for limitation of motion based upon the DeLuca criteria is not warranted.

Accordingly, because neither hip exhibits the loss of ROM necessary for an increased rating, even with consideration of pain and the DeLuca criteria, the Board finds that a rating greater than 10 percent is not warranted for either hip.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board notes that a staged rating is not applicable in this case.  As discussed above, the competent medical evidence of record does not show that the Veteran's symptoms fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  See Fenderson, 12 Vet. App. 119 and Hart, 21 Vet. App. 505.




b.  Left Ankle

The Veteran seeks an increased rating for his service-connected left ankle disability, which has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Limited motion of the ankle warrants a 10 percent rating when moderate, and a 20 percent rating when marked.  38 C.F.R. § 4.71a, DC 5271.  For VA purposes, normal ankle joint motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The Board observes that the words "moderate" and "marked" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In September 2008, the Veteran was afforded a VA examination.  The examiner reviewed the claims file.  The Veteran reported his in-service complication and his reconstructive surgery which corrected his problem.  He reported no further pain other than mild discomfort with damp weather.  No other disability or discomfort or symptoms remained of the previous ankle problem.  The physical evaluation revealed normal range of motion with no pain, tenderness, swelling or heat.  X-rays showed no evidence of arthritis.

In February 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and noted his prior surgery and the resulting resolution of ankle instability.  He noted that the Veteran had not had additional treatment for the ankle since the September 2008 examination.  He noted that he has symptoms with cold weather and when standing for too long.  He reported no instability but occasional popping of the ankle.

The physical examination of the ankle revealed no evidence of tenderness.  He had three well-healed scars.  No drainage or adhesion was present.  The ankle showed no instability.  ROM showed plantar flexion at 45 degrees and dorsiflexion at 10 degrees.  The Veteran had no varus or valgus malalignment of the left calf and there was no medial or lateral instability.  Repetitive motion testing revealed no additional loss of ROM, weakness, fatigue, or instability.  No crepitus was present.  The x-rays showed no significant osseous abnormalities.  The diagnosis was left ankle ligament injury and the examiner stated that while the Veteran has some residual crepitus, as expected after surgery, he is relatively asymptomatic.

In a letter dated August 2009 from Dr. J.W., MD, one of the Veteran's treating physicians at A.M.G., Hartford, he said the Veteran's left ankle ROM was to 10 degrees dorsiflexion and 50 degrees plantar flexion.  Eversion was approximately zero while inversion was approximately 10 degrees, both with pain.

Finally, in February 2010, the Veteran had his most recent VA examination.  The examiner reviewed the claims file and summarized the Veteran's prior treatment.  The physical examination revealed dorsiflexion at 20 degrees, plantar flexion at 40 degrees, eversion 20 degrees, and inversion at 30 degrees.  Repetitive motion caused no loss of ROM or increase in pain.  Further, fatigue, weakness, lack of endurance, and incoordination were not found.  There was a mild increase in pain with eversion.  The tibio-talar alignment was normal.

The Veteran testified that his ankle affects his job as a landscaper.  At times his ankle will roll inward and give way, especially when traversing uneven terrain.  His surgery partially fused the ankle.  He noted popping when pivoting on his ankle as well as occasional locking, or stiffness of the joint.  He also stated that pushing off when his entire foot is not on a flat surface is painful.  The ankle has also given way causing him to fall.  He noted prior use of ankle braces without success.  Crutches and canes provided minimal relief but did not help on stairs.  Physical therapy was unsuccessful because of the tendon and ligament damage.

The Veteran stated that he has an extremely high pain tolerance but that he has days that are almost unbearable.  His hips are usually the worst problem, but once one disability flares-up, the others start to flare-up.  Some days he will return from work and go directly to bed, avoiding his family because of the pain.  He noted insomnia related to the pain.  He has 10 to 15 bad days per month, but the number varies based upon the season and activity.

In this case, the Board has considered all of the evidence, including the Veteran's statements, but finds that a rating greater than 10 percent for the service-connected left ankle disability is not warranted.  Specifically, the evidence fails to show marked limitation of motion.  As noted above, normal ankle joint motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The September 2008 VA examination indicated normal ROM.  The February 2009 VA examination showed plantar flexion at 45 degrees and dorsiflexion at 10 degrees with no additional loss of ROM, weakness, fatigue, or instability with repetitive motion.  The examiner stated that the ankle was relatively asymptomatic.  The August 2009 letter from Dr. J.W., MD, noted ROM was to 10 degrees dorsiflexion and 50 degrees plantar flexion.  Finally, the February 2010 VA examination revealed dorsiflexion at 20 degrees and plantar flexion at 40 degrees.  Repetitive motion caused no additional loss of ROM, pain, fatigue, weakness, lack of endurance, or incoordination.  

Accordingly, the Board finds that the ROM testing presented throughout the pendency of the claim is far greater than allowed for an increased rating.  Even considering the complaints of pain, the Board cannot find that the disability exhibits marked limitation of motion.

The Board finds that the evidence weighs against the assignment of a rating greater than 10 percent for the service-connected left ankle disability.  In making this determination, the Board considered the Veteran's statements as well as other lay statements submitted on his behalf.  While he is competent to report his symptoms, the Board gives greater weight to the medical records, both VA and private, which show that the Veteran's left ankle condition is relatively asymptomatic.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The appeal is denied.

The Board notes that a staged rating is not applicable in this case.  As discussed above, the competent medical evidence of record does not show that the Veteran's symptoms fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  See Fenderson, 12 Vet. App. 119 and Hart, 21 Vet. App. 505.

c.  Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran reported that his service-connected bilateral hip condition has caused him to work slower and take breaks to avoid flare-ups.  He also alleged that he has been denied employment because of his condition.  However, despite his allegations of work interference and interference with activities of daily living, the Board finds that the schedular criteria adequately address his current level of disability as it has not been shown to cause marked interference with employment beyond that already contemplated in the assigned evaluation.  Further, the service-connected left ankle disability has been shown to be primarily asymptomatic, thus, the Board finds that the symptoms are fully contemplated by the rating schedule.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.

IV.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Briefly, the Board notes that since the Veteran's claim for service connection for a bilateral shoulder disability has been reopened, any deficiency in notice under the VCAA, Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the Veteran and will not be further discussed.

Regarding the increased ratings claims, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted private treatment records, statements, and buddy statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Veteran was afforded VA medical examinations as discussed above.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence has been submitted to reopen a service connection claim for a bilateral shoulder condition, including as secondary to service-connected disabilities, and to that extent, the appeal is granted.

Service connection for a bilateral shoulder condition, including as secondary to service-connected disabilities, is denied.

Entitlement to an increased rating for service-connected bilateral hip disabilities, each currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for a service-connected left ankle injury, currently rated as 10 percent disabling, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


